DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-8 in the reply filed on 7/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Functional Language
MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
 MPEP 2115: "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Limitations relating to functions or material worked upon which does not necessarily limit the structure of the apparatus has been italicized below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said tool indicators" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vogel et al. (WO2011138465 from IDS).
Regarding claim 1, Vogel discloses a welder for welding a first metal wire to a second metal wire 10, 12, said welder comprising a welding part for welding said first metal wire to said second metal wire thereby forming a weld, said welder further comprising one or more tools for processing and/or testing said weld (tempering and/or tensile tester), each of said one or more tools having a tool indicator (controller) for indicating a complete or non-complete condition, said tool indicators being settable to non- complete before welding, wherein the welder comprises a clamp for clamping said first metal wire before welding, said clamp for releasing said first metal wire after each one of said one or more tool indicators is in the complete condition (see English translation)  
Regarding claim 2, Vogel discloses that one or more tools comprise one or more processing tools for processing said weld each of said processing tools having a processing tool indicator (control device), said processing tool indicator being set to the complete condition when said processing tool has been used.  
Regarding claim 3, Vogel discloses that said one or more processing tool is selected from the group comprising an annealing tool for annealing said weld (tempering).
Regarding claims 4-5, Vogel discloses that one or more tools comprise one or more testing tools for performing a test (tensile test), each of said testing tools having a testing tool indicator (controller), said testing tool indicator being set to the complete condition when the test on said weld with said testing tool has been completed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (WO2011138465 from IDS) as applied to claim 1 above
Regarding claim 6, Vogel discloses a controller, but does not specifically disclose a reset button. However, to one skilled in the art at the time of the invention it would have been obvious to have a reset button with the controller in order for the user to be able to reset the system so that the apparatus can be used again to weld a new set of wires.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (WO2011138465 from IDS) as applied to claim 1 above, and further in view of Collom (4,063,075).
Regarding claim 7, Vogel does not specifically disclose an emergency circuit.  However, Collom discloses a welder with an emergency circuit (figure 13, column 13 lines 37-42, column 31 lines 15-30). wherein said clamp is released in case the emergency circuit is activated.  To one skilled in the art at the time of the invention it would have been obvious to have an emergency circuit in case the weld needs to be stopped quickly during an emergency or improper welding.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (WO2011138465 from IDS) as applied to claim 7 above, and further in view of Rozmus et al (3,680,761).
Regarding claim 8, Vogel does not disclose that said welder is further provided with a cutter. However, Rozmus discloses a cutter 85 with dies that are used in a welding apparatus (column 9 lines 30-40) for cutting a first metal wire prior to release by said clamp in case said emergency circuit is activated.  For one skilled in the art at the time of the invention it would have been obvious to have a cutter incorporated into the apparatus to allow for easy separation of the wire during the welding process.  This would eliminate the need to a separate cutting apparatus for cutting the wires after welding, cutting down on extra tools/costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735